Ext Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
1.	Claims 1-10 are presenting for examination.
2.	Claim 1 recites the limitation "the event" in line 8.  There is insufficient antecedent basis for this limitation in the claims.
3.	Claim 6 recites the limitation "the physical entity" & “the brokering rule” & “the processing result” & “the corresponding physical entity” in lines 6-9.  There is insufficient antecedent basis for this limitation in the claims.

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Machida [US Pat. No. 10,744,902].
6.	As to claim 1, Machida teaches in Fig 1, a brokering method for a trust reality service to providing the trust reality service in a trust reality service brokering apparatus located on an edge cloud vehicle network], the method comprising: 
receiving a context rule [range of temperature], see col 2, lines 63-66, col 7, lines 43-46, lines 54-58, col 10, lines 1-7, col 14, lines 4-7; 
analyzing event data [temperatures exceeds first temperature] of at least one physical entity [temperature sensor 4] connected to the edge cloud based on the context rule, see col 2, lines 63-66, col 5, lines 2-4, col 7, lines 43-46, lines 54-58, col 10, lines 1-7, col 14, lines 4-7;  
transmitting an action command to a physical entity [cooling fan 90] corresponding to the event when it is determined that an event has occurred according to an analysis result, col 2, lines 63-66, col 5, lines 2-4, col 7, lines 43-46, lines 54-58, col 10, lines 1-7, col 14, lines 4-7.

7.	Claim 6 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu [US  2016/0050163].
8.	As to claim 6, Wu shows in Fig 1,  a brokering apparatus for trusted reality service located on an edge cloud [network], the apparatus comprising: 
an edge manager [relay server 11] that manages physical resources of physical entities 10 & 13 connected to the edge cloud [network] and virtual resources of virtual entities installed inside the edge cloud, see [0017], lines 10-19, [0018], lines 44-51; and 
an edge broker [one of the mail servers 12] that processes the data of the physical entity 10 and transmits the processing result to the corresponding physical entity 13, see [0017], lines 10-19, [0018], lines 44-51.

9.	Claim 6 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barret [US  20170316324].
10.	As to claim 6, Barrett shows in Fig 23, a brokering apparatus for trusted reality service located on an edge cloud [network], the apparatus comprising: 
an edge manager [management module 305] that manages physical resources of physical entities [information exchange] connected to the edge cloud [network] and virtual resources of virtual entities installed inside the edge cloud, see [0245], lines 1-13; and 
an edge broker [edge broker 345] that processes the data of the physical entity [information exchange] and transmits the processing result to the corresponding physical entity [information exchange], see [0245], lines 1-13.

11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Barrett [US  20170316324] in view of Machida [US Pat. No. 10,744,902].
13.	As to claim 7, Barrett shows in Fig 23, a brokering apparatus for trusted reality service located on an edge cloud as been discussed in paragraph 10 above. Barret didn’t explicitly teach the use of context broker [notice Barret uses a plurality of brokers] and the rest of the limitations. However, Machida teaches the limitations of claim 7. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the reference of Machida with the reference of Barret by having a context broker with the teachings of Machida in order to have different types of brokers to be directed to more specific purposes.
14.	Claims 2-5 & 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
14.1.	The prior art of record doesn’t teach the limitations of claims 2-5 & 8-10.

15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moustafa M Meky whose telephone number is (571)272-4005. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOUSTAFA M MEKY/Primary Examiner, Art Unit 2457                                                                                                                                                                                                        

08/13/2022